Citation Nr: 0206133	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  92-10 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 1991 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  The Board previously 
remanded this case back to the RO in October 1993, May 1996, 
and January 2001.  During the pendency of this appeal, this 
case has been transferred to the Togus, Maine VARO.


REMAND

In an April 2002 letter to the Board, the veteran's 
representative indicated that he sought a hearing, and he was 
originally scheduled for such a hearing at the Washington, 
D.C. central office of the Board in June 2002.  However, in a 
letter received by the Board in June 2002, the representative 
clarified that the veteran wanted the hearing to be conducted 
at the Togas VARO instead.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001) ("claimant has right to a hearing before 
[issuance] of BVA decision"); 38 C.F.R. §§ 3.103(a) and 
(c)(1), 19.9, 19.25, 20.503, 20.704 (2001)).  

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
hearing before a member of the Board at 
the Togus VARO as soon as such a hearing 
is practically possible.

Then, this case should be returned to the Board for 
appropriate action.  By this REMAND, the Board intimates no 
opinion, either favorable or unfavorable, as to the ultimate 
outcome warranted in this case.  

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran unless and until he is so notified by 
the RO.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




